Citation Nr: 0716195	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability as secondary to or aggravated by service-connected 
disabilities.  

2.  Entitlement to service connection for a tailbone 
disability.

3.  Entitlement to recoupment of payment of military 
separation pay.

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for a pelvic 
disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an initial rating in excess of 10 percent 
for left ear hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

9.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
October 1985 to October 1988, and in the Army Active Guard 
from February 1989 to November 1995.

Most of the issues on the title page come to the Board of 
Veterans' Appeals (Board) from an April 2002 rating decision.  
The issue concerning payment of military separation pay 
arises from an RO determination made in May 2002.  

As detailed below, the Board is deciding the claims 
concerning service connection for depression and a tailbone 
disability, as well as the claim for recoupment of payment of 
military separation pay.  The claims for service connection 
for a left shoulder disability, a pelvic disability, and 
migraine headaches, as well as the claims for higher ratings 
for left ear hearing loss, tinnitus, and lumbar strain, are 
all addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A VA examiner has diagnosed the veteran as having mood 
disorder with associated anxiety symptoms, and has opined 
that this condition is, at least in part, aggravated by 
service-connected conditions.  

2.  No competent medical evidence reflects that the veteran 
currently has a tailbone disability which is related to 
service.

3.  Prior to September 30, 1996, the veteran received 
separation pay in the net amount of $ 9,018.42.


CONCLUSIONS OF LAW

1.  The criteria for service connection for mood disorder 
with associated anxiety symptoms, to the extent it is 
aggravated by service-connected disabilities, have been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).

2.  Service connection for a tailbone disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The recoupment of separation pay by withholding the 
veteran's VA disability compensation in the amount of $ 
9,018.42 is proper. 10 U.S.C.A. § 1174; 38 U.S.C.A. § 5304 
(West 2002); 38 C.F.R. § 3.700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the Board is granting the claim for 
service connection for a psychiatric disability, and denying 
the claim for service connection for a tailbone disability 
and the claim concerning recoupment of separation pay.  With 
respect to these latter two claims, the Board will first 
consider whether VA has met its notice and assistance 
requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Concerning her claim for service connection, the RO clearly 
advised the veteran of the first three elements required by 
Pelegrini II in a September 2001 letter.  Furthermore, a 
March 2006 letter notified the veteran that if 

you have any information or evidence that 
you have not previously told us about or 
given to us, and that information or 
evidence concerns the level of your 
disability or when it began, please tell 
us or give us that evidence now. 

Thus she was effectively advised to submit all pertinent 
evidence in her possession.  This March 2006 letter also 
provided the veteran with notice of the type of evidence 
necessary to establish a rating and effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Although proper notice was provided after the initial 
adjudication of the veteran's claim, she is not prejudiced by 
this  error.  VA satisfied its notice requirements and 
adjudicated the claim for service connection numerous times 
during this appeal, most recently in a January 2006 
supplemental statement of the case, during which time the 
veteran had actual notice of all elements under the VCAA and 
was provided a meaningful opportunity to fully and knowingly 
participate in the claims adjudication process.  Remanding 
this case simply for a readjudication following the March 
2006 letter would serve only to delay a Board decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

At her Board hearing, the veteran waived any defect in VA's 
fulfillment of its duty to notify concerning her claim for 
recoupment of separation pay.    

Service medical and personnel-related records have been 
obtained, as have numerous post-service VA and private 
treatment records.  In September 2006, a hearing was held at 
the RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).  
The transcript of this hearing has been obtained.  The 
veteran underwent VA examinations in February 2002, November 
2003, and August 2004, and the reports of these examinations 
(as well as a February 2004 addendum report) have been 
associated with the claims file. 

The most recent supplemental statement of the case was issued 
in January 2006.  Since then, private medical and employment 
records have been associated with the claims file, some of 
which include references to treatment of the veteran for 
migraine headaches and abdominal pain.  The veteran has not 
waived prior review of these documents by the agency of 
original jurisdiction (AOJ).  None of the records, however, 
are pertinent to the claims concerning a tailbone disability 
or recoupment of separation pay.  Therefore, a remand for 
initial consideration by the AOJ in a supplemental statement 
of the case is not warranted.  38 C.F.R. § 20.1304(c).  
 
VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of her claims.

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A.  Psychiatric disability 

The veteran essentially claims that she has a psychiatric 
condition arising from (or at least aggravated by) the pain 
and myriad other symptoms of her service-connected left ear 
hearing loss, tinnitus, chronic lumbar strain, and hiatal 
hernia.  She testified at her Board hearing that her 
conditions affected every portion of her life, that she could 
not escape them, and that they simply depressed her.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

None of the service medical records reflect any complaints of 
or treatment for any psychiatric symptoms.  However, at her 
August 2004 VA examination, the veteran reported that she 
suffered from panic attacks and depression due to her medical 
conditions.  She said that she felt sad because she was not 
able to engage in activities with her children due to her 
medical conditions.  She complained of difficulty with 
concentration, which reportedly affected her current academic 
performance (she was presently a state university student).  
She said that she had fleeting thoughts of death but said she 
would not commit suicide.  She worried a lot about many 
things and felt tightness in her jaw, shakiness, fidgetiness, 
and cold sweats when she worried.  Although she was most 
distressed or bothered by her daily migraine headaches (which 
were not service connected), she also claimed that her 
service-connected lumbar strain, hiatal hernia, and tinnitus 
were contributing to her psychological symptomatology.

In her report, the VA examiner diagnosed the veteran as 
having mood disorder with associated anxiety symptoms.  The 
examiner also wrote that 

[f]rom reviewing the self-report of the 
veteran and her current psychosocial 
history, her depressive symptoms are 
likely related to three sources: (1) 
service[-] connected disabilities 
including chronic lumbar strain, hiatal 
hernia, and tinnitus; (2) non service-
connected daily migraine headaches; and 
(3) non service-connected current life's 
stressors including caring for her 
family[,] . . . working as an apartment 
manager, and ongoing college work . . . . 
It is then my clinical opinion that 33% 
of her current distress and impairment 
from her depressive disorder is due 
solely to her service-connected 
disabilities.  

In light of this diagnosis and favorable opinion from the VA 
examiner, the Board finds that the preponderance of the 
evidence reflects that the veteran has a psychiatric 
disability which is (at least in part) aggravated by her 
service-connected disabilities.  This claim for service 
connection is therefore granted.  The RO must now determine 
the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b).  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
essentially harmless error). 

B.  Tailbone disability

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
either condition was manifested to compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service medical records reflect that in July 1989, the 
veteran attended a National Guard party during which she was 
carried to a shower by another person at a height of about 3 
feet.  She was unexpectedly dropped, landing on her tailbone.  
She felt sharp pain at her buttocks and a dull, throbbing 
pain shooting down her legs.  She was taken via ambulance to 
an emergency room, where lumbosacral x-rays revealed no 
fracture and she was able to rotate her coccyx slightly.  
Nevertheless, her back had point tenderness from the 
lumbosacral region to the coccyx and she was assessed as 
having a sacral contusion.   In September 1989, this accident 
was formally considered to have been incurred in the line of 
duty.  However, this acute and transitory condition appeared 
to have resolved by 1989 (over six years prior to her 
discharge from active duty), as none of the remaining service 
medical records reflect any complaints of or treatment for 
any tailbone condition.  

At her Board hearing, the veteran said her tailbone continued 
to be very sensitive and would ache if she sat for lengthy 
periods.  However, none of the post-service medical records 
reflect any complaints or diagnosis of any tailbone 
condition.  Private medical records reflect complaints of low 
back pain after the veteran had fallen from a ladder in July 
2000, but there were no findings made relating to the 1989 
incident.  At a February 2002 VA examination, the veteran 
reported the tailbone incident, but also was presently "not 
complaining much of tailbone pain."  No condition was 
diagnosed.  Similarly at an August 2004 VA spine examination, 
the veteran was not found to have any tailbone or coccyx 
disability (rather, she was assessed as having left 
sacroiliac joint [i.e., pelvic] pain and lumbar spine 
strain).

In short, there has been no evidence submitted reflecting 
that the veteran has been diagnosed as currently having a 
tailbone disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the veteran has asserted that she has a tailbone 
disability as a result of her 1989 in-service fall, she is 
not a physician and thus is not qualified to offer a medical 
opinion about such a diagnosis or relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the preponderance 
of the evidence is against the claim for service connection 
for a tailbone disability, and it is denied.  38 U.S.C.A. 
§ 5107. 

III.  Claim concerning recoupment of separation pay

The veteran's DD Forms 214 reflect that she had active duty 
in the Army from October 1985 to October 1988, and on active 
guard duty with the Army National Guard from February 1989 to 
November 1995.  At the conclusion of her active guard duty, 
she received separation pay of $ 9,018.42.  An October 1995 
Department of the Army memorandum indicates that the veteran 
was involuntarily separated from active guard duty with the 
Army National Guard due to substandard adherence to a weight 
control program.  

By an April 2002 rating decision, the RO granted service 
connection for left ear hearing loss (assigning an initial 10 
percent rating for this disability), for tinnitus (assigning 
an initial 10 percent rating for this disability), and for 
chronic lumbar strain (assigning an initial 20 percent rating 
for this disability).  In a notification letter issued that 
same month, the veteran was advised that her separation pay 
of  
$ 9,018.42 would be recouped through the withholding of VA 
compensation.

The veteran has argued (such as in an August 2002 written 
statement) that she received the severance pay for separation 
under an "overweight program," not for the same reasons she 
was receiving disability (mainly for chronic low back pain).  
She also argued that she was receiving the disability 
compensation for chronic low back pain which was caused by 
active service in the Army National Guard, suggesting that 
this should bar recoupment of her separation pay.  At her 
Board hearing, she testified that she had signed a form which 
stated that as long as she was injured "after the severance 
pay, that they cannot recoup it."  

The document the veteran appeared to be referring to is DA 
Form 4928-R, a copy of which (signed by the veteran in 
November 1995) has been associated with the claims folder.  
In pertinent part, the form includes the following assertions 
by the veteran:

Because I am entitled to receive 
readjustment/ separation/severance pay in 
connection with my involuntary release 
from active duty, and I have elected to 
receive rather than waive payment, I 
hereby acknowledge that I understand I 
will be required by law to refund the pay 
under the conditions outlined below.  

* * * 
b.  If I am entitled to receive VA 
disability compensation in connection 
with my current release from active duty, 
the VA will deduct the amount of 
readjustment/separation/severance pay 
received from future VA compensation.  VA 
will not make this deduction if I become 
entitled to VA disability compensation 
that is based on a period of active duty 
which is later than the period for which 
payment of 
readjustment/separation/severance pay was 
made.  

Not more than one award of pension, compensation, or 
emergency officers' regular or reserve retirement pay will be 
made concurrently to any person based on his own service, 
except as provided with respect to naval pension and a waiver 
of retirement pay.  See 38 U.S.C.A. § 5304(a); 38 C.F.R. § 
3.700.  Under 38 C.F.R. § 3.700(a)(5), where entitlement to 
disability compensation was established on or after September 
15, 1981, a veteran who has received separation pay may 
receive disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the separation pay.  
Where payment of separation pay or special separation 
benefits under 10 U.S.C.A. § 1174a was made on or before 
September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits.  Where payment 
of separation pay or special separation benefits under 10 
U.S.C.A. § 1174a was made after September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of separation pay or special separation benefits 
less the amount of Federal income tax withheld from such pay.

In this case, the payment of separation pay was made in 
November 1995, well before September 30, 1996.  Therefore, VA 
must withhold payment of compensation due her until it has 
recouped the entire amount of the separation pay she received 
previously at the time of discharge.  This is because a 
claimant cannot concurrently receive compensation and 
separation pay covering the same period of service.  
Moreover, while DA Form 4928-R states that VA will not make 
the deduction if the veteran becomes entitled to disability 
compensation that is based on a period of active duty which 
is later than the period for which payment of separation pay 
was made, that is not applicable here.  The veteran has never 
argued (nor has the evidence shown) that she is seeking or is 
entitled to service connection for any disability based on 
any period of service later than the period which ended in 
November 1995.  In short, nothing in the applicable 
regulation authorizes VA to remit any compensation to the 
veteran prior to the full amount of the separation pay is 
recouped.

In view of the foregoing, the veteran's claim to receive 
compensation payments prior to full recoupment by VA of the 
separation pay is precluded as a matter of law.  In cases 
such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for mood disorder with associated anxiety 
symptoms, to the extent that it is aggravated by the 
veteran's service-connected disabilities, is granted.

Service connection for a tailbone disability is denied.

The recoupment of separation pay by withholding VA 
compensation benefits was proper.

REMAND

Service connection for a left shoulder disability 

The veteran has asserted that she has a left shoulder 
disability resulting from an in-service automobile accident.  

Service records actually reflect that the veteran was 
involved in two automobile accidents.  She complained of left 
shoulder pain following an accident in October 1990 and was 
found to have left rotator cuff tendonitis.  She also sought 
treatment for (in part) left shoulder pain following an 
automobile accident in January 1992.  She was initially 
assessed as having a strained muscle.  Subsequent physical 
therapy records indicated that she was assessed as having 
left upper trapezius trigger points.  Both accidents were 
deemed to have occurred in the line of duty.

At a February 2002 VA examination (during which the VA 
physician did not have military records to review), the 
veteran reported that that she injured her left shoulder in 
an automobile accident when she was struck in the passenger 
door side.  There were no fractures.  She complained of pain 
in the anterior and superior aspect of the left shoulder and 
trapezius area.  Following this examination, she was 
diagnosed as having left shoulder bursitis with chronic 
trapezial strain.  No etiology opinion was proffered.  

In light of this evidence, a new VA examination is necessary 
to determine the etiology of any current left shoulder 
disability. 

Service connection for a pelvic disability

The veteran also seeks service connection for a condition 
manifested by pain in her pelvis.  At her Board hearing, she 
testified that she began experiencing pelvic pain after she 
joined the military.  She sought treatment for it because 
"they didn't know what was wrong."  Although she underwent 
a number of tests and a laparoscopy, the cause of the pain 
was apparently never discovered.  

Service medical records do reflect treatment in April 1990 
for complaints of lower quadrant pain (which was assessed as 
probable salpingitis).  She also sought treatment for pelvic 
pain in April 1991 and June 1994.  At that time, it was noted 
that she had undergone extensive workup, including negative 
pelvic echo, and negative diagnostic laparoscopy.  Her 
present pain was bilateral in the groin with radiation to the 
pubic area.  There were no real genitourinary symptoms other 
than rectal bleeding.  Examination of the abdomen was benign 
and there was no hernia.  Nevertheless, a new genitourinary 
work up was ordered.  An early June 1994 laparoscopy was 
negative.  She continued to seek treatment for intermittent, 
bilateral inguinal pain in late June 1994.  She said the 
cramping pain occurred more severely just before her menses.  
She was assessed as having chronic pelvic pain.  In October 
1994 she was evaluated for chronic, sharp supra pubic pain.  
A CT scan revealed a right adnexal cyst.    

In July 2000, the veteran fell off a ladder and was diagnosed 
as having left hip strain.  She continued to experience pain 
and in November 2000, she reported recurrent sciatica and 
episodes of instability.  An x-ray of the pelvis revealed no 
fracture, but she was assessed as having abrasion and 
contusion of the lumbar and pelvic area without fracture.  No 
complaints or findings relating to the pelvis were made 
during a February 2002 VA joint examination.  

In an October 2003 written statement, the veteran asserted 
that she was diagnosed as having a hiatal hernia in September 
1994 at Ireland Army Hospital at Fort Knox.  She said that 
she started treatment for that hernia with medication.  In 
May 2001, she apparently underwent an emergency stomach 
surgery due to that diagnosed hiatal hernia.  (By a March 
2004 rating decision, the RO granted service connection for 
hiatal hernia, status post Nissen fundoplication, and 
assigned an initial 20 percent rating).  

Following VA hiatal hernia examinations conducted in November 
2003 and February 2004, the veteran was diagnosed as having 
(in pertinent part) a history of hiatal hernia.  No diagnosis 
was made concerning any pelvic disability.  However, 
following an August 2004 VA examination, she was diagnosed as 
having, in pertinent part, "[l]eft sacroiliac joint pain 
with chronic muscle spasms . . . ."  More recently, private 
medical records dated in March 2006 reflect that she sought 
outpatient treatment for "left flank" pain which radiated 
into her groin.  Of course, pain itself is not a disability 
for which VA can pay compensation.  However, a clear medical 
opinion should be sought on the question of whether the 
veteran has an underlying disability of the pelvis 
(manifested by pain), and if so, whether or not this is 
related to her complaints of pelvic pain in service.  

Service connection for migraine headaches 

The most recent supplemental statement of the case was issued 
in January 2006.  Since then, private medical records have 
been associated with the claims file, which include multiple 
references to treatment of the veteran for migraine 
headaches.  The veteran has not waived prior AOJ review of 
these records, and therefore they must be returned for 
initial consideration.
   
At her Board hearing, the veteran suggested that she has 
migraine headaches due to her service-connected tinnitus and 
to pain from her service-connected lumbar condition.  She 
also described how she hit her head during an automobile 
accident in service, suggesting that the headaches result 
from this incident.

Service medical records reflect that in February 1990, the 
veteran was seen for complaints of bilateral, throbbing 
headache.  Following an examination, she was assessed as 
having probable neck symptoms manifested by headache.  
Medical records also reflect that she sought treatment in 
January 1992 for left shoulder and neck pain following a car 
accident.  Most of the treatment records relating to this 
accident do not include specific complaints of headache 
(although a February 1992 chiropractic report does note that 
the veteran complained of headaches in relation to the 
automobile accident).  In September 1992, she was seen in an 
outpatient setting for complaints of a history of migraine 
headaches since her teenage years.  Following an examination, 
it was noted that she had a mixed headache disorder ("some 
tension-headache qualities as well as migraine").  

Private medical records reflect that the veteran sought 
treatment for migraine headaches on numerous occasions in 
2002.  In September 2002, she reported shooting pains in her 
neck and left shoulder, along with severe migraine.  During a 
November 2002 neurology consultation, she reported that she 
had first started having headaches when just in her early 
teens.  The veteran also seemed to associate her tinnitus 
with her headaches.  In January 2003, she underwent a private 
MRI of the brain after complaining of severe headaches.  The 
impression was "[u]nremarkable head MRI examination."  She 
continued to seek private treatment for migraines through 
2006.  A February 2006 MRI of the head revealed sinus disease 
with chronic mucoperiosteal thickening and mucous retention 
cyst on the left, but was otherwise negative. 

A VA examination concerning headaches was conducted in March 
2002, during which the veteran reported that her headaches 
had started in 1989.  In any case, while the examiner 
diagnosed the veteran as having classic migraine headaches, 
she did not proffer an opinion as to the etiology of this 
condition.  A new VA examination is therefore necessary. 

Claims for increased rating

The veteran underwent a VA auditory examination in February 
2002, and a VA ear diseases examination in March 2002 (nearly 
five years ago).  She last underwent a VA spine examination 
in August 2004 (over two years ago).  At her Board hearing, 
she suggested that these conditions had worsened since her 
last VA examinations.  In any case, the reports of these 2002 
and 2004 examinations are too dated to be properly considered 
contemporaneous, and new examinations are therefore 
necessary.  Before the examinations are scheduled, updated 
private and VA treatment records should be obtained.   
  
Accordingly, these claims are REMANDED for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated her for 
left ear hearing loss, tinnitus, and/or 
low back strain since May 2006 (the last 
time medical records were associated with 
the claims folder).  Provide her with 
release forms and ask her to sign and 
return a copy for each health care 
provider identified and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider she identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  

2.  Schedule a VA general medical 
examination.  The claims folder should be 
reviewed prior to the examination.  Any 
tests deemed necessary should be 
performed.  The following question should 
be answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran have a left 
shoulder disability?

b. If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this condition had 
its onset in service or was 
manifested to a compensable degree 
within one year after discharge from 
active duty?  

c.  Does the veteran have a pelvic 
disability?

d.  If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this condition had 
its onset in service or was 
manifested to a compensable degree 
within one year after discharge from 
active duty?  

e.  Does the veteran have a migraine 
headache disability?

f.  If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this condition had 
its onset in service or was 
manifested to a compensable degree 
within one year after discharge from 
active duty?  If not, is this 
disability secondary to or 
aggravated by service-connected 
tinnitus?    If aggravated, describe 
the degree of aggravation in as 
objective terms as possible.  

g.  What is the current nature and 
severity of the veteran's service-
connected low back strain?

3.  Schedule new VA audiology and ear 
diseases examinations, with audiometric 
studies at the appropriate VA facility, 
to determine the current severity of the 
veteran's left ear hearing loss and 
tinnitus.  

4.  Thereafter, re-adjudicate the claims 
on appeal.  If any of them remain denied, 
provide the veteran and her 
representative with a supplemental 
statement of the case which summarizes 
the evidence (including all the records 
associated with the claims file since the 
issuance of the last supplemental 
statement of the case in January 2006) 
and which discusses all pertinent legal 
criteria.  Allow an appropriate period 
for response and return the case to the 
Board for further appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remands 
require expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


